Citation Nr: 1009900	
Decision Date: 03/16/10    Archive Date: 03/24/10	

DOCKET NO.  07-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for duodenal ulcer disease. 

2.  Entitlement to an increased (compensable) disability 
evaluation for hemorrhoids. 

3.  Entitlement to service connection for congestive heart 
failure.  

4.  Entitlement to service connection for a chronic skin 
disorder, to include as due to DDT. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for a disability 
manifested by a tumor in the head. 

7.  Entitlement to service connection for colitis, with loose 
stools and stomach cramps, to include as secondary to 
duodenal ulcer disease. 

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for a disability 
involving the eyes, to include cataracts. 

10.  Entitlement to service connection for diabetes mellitus. 

11.  Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
duodenal ulcer disease. 

12.  Entitlement to service connection for chronic renal 
disease with clear cell renal carcinoma and open left radical 
nephrectomy.  

13.  Entitlement to service connection for temporal 
arteritis. 

14.  Entitlement to service connection for gastroesophageal 
reflux disease. 

15.  Entitlement to service connection for bilateral tinea 
cruris. 

 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Portland, Oregon, that denied entitlement to the benefits 
sought.  

For reasons which will be set forth in a remand at the end of 
the decision below, the issues of the Veteran's entitlement 
to increased ratings for hemorrhoids and duodenal ulcer 
disease, as well as his claim for service connection for 
headaches and for a disability manifested by a tumor in the 
head are being deferred pending additional development.  
These issues are remanded to the RO via the Appeals 
Management Center in Washington, D.C.  The Veteran will be 
notified should further action be required.  


FINDINGS OF FACT

1.  Congestive heart failure was not shown during active 
service, was not shown to be present during the first year 
following service discharge, and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  

2.  It is not shown that the Veteran has a skin disorder due 
to reported DDT exposure in service.

3.  Colitis was not demonstrated during service.  It was not 
initially documented for years following service and is not 
shown to be related to the Veteran's military service or to 
any service-connected disability.

4.  Hypertension was not shown during active service, was not 
shown to be present during the first year following service 
discharge, and is not shown to have developed as a result of 
an established event, injury, or disease during active 
service.  

5.  Color blindness is congenital in nature.  There is no 
indication the Veteran has ever had an eye disease which 
could cause an acquired blindness, or eye disability 
attributable to his active service.

6.  Diabetes mellitus was not shown during active service, 
was not shown to be present during the first year following 
service discharge, and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.

7.  A major depressive disorder was not shown during service, 
was not shown to be present during the first year following 
service discharge, and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  There is no showing of a causal relationship 
between any current major depressive disorder and the 
Veteran's service-connected duodenal ulcer disease.

8.  A renal disease was not shown during active service, was 
not shown to have been present during the first year 
following service discharge, and is not shown to have 
developed as the result of an established event, injury, or 
disease during active service.

9.  The Veteran did not have temporal arteritis during 
service.  Any current temporal arteritis is not shown to be 
related to the Veteran's active service.  

10.  Gastroesophageal reflux disease (GERD) is not 
attributable to the Veteran's active service.  

11.  Bilateral tinea cruris is not related to the Veteran's 
active service.  


CONCLUSIONS OF LAW

1.  Congestive heart failure was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  The criteria for service connection for a skin disorder 
due to reported exposure to DDT are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  The criteria for service connection for colitis, to 
include as secondary to service-connected duodenal ulcer 
disease, are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

4.  Hypertension was not incurred in or aggravated by the 
Veteran's active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

5.  The criteria for service connection for a disability 
manifested by cataracts or eye problems are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 4.9 (2009).

6.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2009).

7.  The criteria for service connection for a major 
depressive disorder, to include as secondary to duodenal 
ulcer disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307. 3.309, 3.310 (2009).  

8.  Renal disease was not incurred in or aggravated by the 
Veteran's active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.101, 3.159, 
3.103, 3.303, 3.307, 3.309 (2009).

9.  The criteria for service connection for temporal 
arteritis have not been met.  38 U.S.C.A. §§ 1110, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

10.  GERD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

11.  The criteria for service connection for tinea cruris are 
not met.  38 U.S.C.A. §§ 1110, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) imposes obligations on VA in 
terms of its duties to notify and assist claimants in 
developing their claims.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative 
of any information and medical or lay evidence that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103 
(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In order to be consistent with 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) VCAA notice must:  (1) inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Board finds that VA has essentially met these duties with 
regard to the claims adjudicated on the merits in its 
decision.  The Veteran's service medical records and VA 
treatment records have been obtained in support of the 
Veteran's claims.  He has provided VA with statements from 
various friends and acquaintances with regard to his physical 
status in the year following service.  Letters provided to 
him include one dated in July 2006 in which he was notified 
of the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought, including the types of 
evidence that would assist in regard to his claims.  Also, 
the Board notes the Veteran has been represented throughout 
his appeal by an accredited State service organization.

The Board acknowledges that the Veteran has not been afforded 
VA medical examinations with regard to all the claimed 
disorders.  However, the Board finds the VA examinations with 
regard to the disabilities decided on the merits are not 
necessary to determine those matters.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is:  (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
current diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent recurrent 
symptoms of a disability may be associated with the Veteran's 
service or whether another service-connected disability, but 
(4), there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  

Here, the Veteran's service medical records are devoid of any 
complaints or reputable pathology typically associated with 
the claimed disorders.  The Veteran has referred to having 
been in a coma at one time in service, but the service 
treatment records  which include the report of separation 
examination give no indication of this.  Also, the Board 
finds that there is no evidence or continuity of symptoms 
since service and/or reliable evidence otherwise showing that 
the claimed disorders were incurred in service or are in any 
way related to service, to include as secondary to service-
connected disabilities.  The Board accepts the existence of 
some of the claimed disabilities.  Therefore, a VA medical 
examination to establish an uncontroverted fact is not 
warranted.  The record is adequate to establish the existence 
of a current disability and further examination is not 
warranted.  38 C.F.R. § 3.159 (c) (4 ) (i).

In view of the foregoing, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 1993).  

Pertinent Law and Regulations

Generally, service connection may be granted for disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110.

Service connection may also be established by demonstrating 
that the disability was first manifested during service and 
has continued since service to the present time or by showing 
that a disability which preexisted service was aggravated 
therein.  Service connection may also be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for chronic diseases, such as congestive 
heart failure, hypertension, diabetes mellitus, a major 
depressive disorder, and renal disease may also be 
established on a presumptive basis by showing that such a 
disease process manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from injuries suffered or disease 
contracted in line of duty, or for aggravation or preexisting 
injuries suffered or disease contracted in line of duty."  
38 U.S.C.A. § 38 U.S.C.A. § 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show:  "(1) the 
existence of a present disability; (2) in service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and a disease or 
injury incurred or aggravated during service"--the so-called 
"nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  If the Veteran fails to show any one 
element, denial of service connection will result.  

The Board assures the Veteran it has thoroughly reviewed all 
the evidence in the several claims folders.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000).  (The Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the Veteran).


Congestive Heart Failure

The service treatment records are without reference to 
complaints or findings indicative of the presence of 
congestive heart failure.  The Veteran was seen on several 
occasions during service for various complaints, but no 
reference was made to any indication of congestive heart 
failure.  As part of his medical history found in conjunction 
with separation examination in July 1969, the Veteran stated 
he was in good health and he denied any cardiovascular 
symptomatology.  A chest X-ray study was normal, as well as 
clinical evaluation.  The Board notes that post service 
evidence includes the report of VA examination accorded the 
Veteran in December 1969.  At that time the cardiovascular 
system showed normal rate, normal rhythm, normal no 
enlargement, and no murmurs.  Blood pressure was normal.  A 
cardiovascular disorder was not diagnosed.  

Additionally, a VA compensation examination with regard to 
duodenal ulcer disease was accorded the Veteran in 1974.  At 
that time, cardiovascular examination revealed a normal 
cardiovascular system.  Blood pressure was again normal.  A 
cardiovascular disorder was not diagnosed.  

The Veteran made no reference to any indication of symptoms 
associated with heart failure at those times or even at the 
time of examination by VA in December 2000.  It was not until 
August 2002 that he was evaluated for heart palpitations.  

The Board acknowledges that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay observable events with the presence of 
disability and symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, here, the Board finds that the Veteran and friends 
and relatives are not competent to express an opinion as to 
whether congestive heart failure is attributable to the 
Veteran's active service.  They are not shown to have medical 
training or expertise.  Whether an etiological relationship 
exists between congestive heart failure and the onset of a 
disability many years subsequent to service, is a complex 
medical matter, unlike a diagnosis of a simple condition such 
as a broken leg noted in the Jandreau case.  As such, lay 
opinion has diminished probative value in this context.  
Certainly, the Veteran's statements and the other lay 
statements of record are not nearly as probative as the 
medical evidence of record which reveals the Veteran was 
evaluated and treated at various times in the years following 
service for various complaints, but no reference was made to 
any indication of prior failure for years following 
separation there from.  No medical professional has 
associated any current congestive heart failure to the 
Veteran's active service.

Skin Disease Due to Reported Exposure to DDT

The service treatment records are without reference to any 
complaints or findings indicative of the presence of a skin 
disorder due to exposure to DDT.  The Veteran has reported 
having received treatment for crabs with DDT.  However, this 
is not reflected by the contemporaneous evidence of record 
which reveals he was seen on various occasions in service 
with different complaints, but at no time for crabs.  
Additionally, there is no mention of his having received 
treatment with DDT or any other chemical for any of his 
various problems during service or in the years thereafter.  
Post service examinations by VA in December 1969 and December 
1974 revealed the Veteran's skin was normal.  

The initial documentation of the presence of a skin disorder 
came in September 2000, at which time notation was made of 
the Veteran having pruritus with skin rash.  It was noted 
this was likely an adverse drug reaction.  There was no 
reference in the medical treatment records to the Veteran 
having developed a skin disorder secondary to reported DDT or 
other chemical exposure in service or in the years 
thereafter.  As noted above, the Board is aware that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay observable 
events with the presence of disability or symptoms of 
disabilities subject to lay observation.  38 U.S.C.A. § 1153 
(a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Board finds that 
the Veteran and his acquaintances are not competent to 
express an opinion as to whether he has a skin disorder at 
the present time that is attributable to reported DDT 
exposure in service.  This is so, particularly in light of 
the contemporaneous medical evidence of record, including the 
service treatment records and reports of VA examinations in 
the several years following service, at which time no 
reference whatsoever was made to any skin disorder, or to any 
concerns about having been exposed to DDT or other chemicals 
in service.  As such, the lay opinions of record have very 
diminished probative value.  The more probative evidence is 
the medical information of record which does not give any 
indication of the presence of a skin disorder due to reported 
exposure to DDT or other chemicals in service.  

Colitis

The service treatment records are without reference to 
complaints or findings indicative of the presence of colitis, 
to include loose stools or stomach cramping.  

The post service evidence of record includes reports of VA 
examinations in 1969 and 1974.  Reference was made to 
duodenal ulcer disease and service connection is in effect 
for that disorder.  An upper gastrointestinal series in 
December 1974 was entirely normal.  There was no indication 
of the presence of colitis.  

Additional post service records show the Veteran was 
hospitalized by VA in 2005 for severe stomach pain after 
eating sugar-free pudding.  Reference was made in July 2005 
to stomach cramping and diarrhea of several weeks' duration.  
Treatment and evaluation in 2005 and 2006 resulted in a 
diagnosis of gastroenteritis.  The evidence includes the 
report of an examination accorded the Veteran by VA in July 
2006.  At that time, the Veteran stated he had diarrhea about 
once a week.  He also indicated he would get colitis, loose 
stools, and experience stomach cramping.  The examiner stated 
there was no known relationship between service-connected 
duodenal ulcer disease and episodes of diarrhea.  

The Veteran has referenced to having had problems with 
diarrhea and loose stools over the years, but this is not 
supported by the medical evidence of record, which does not 
refer to complaints of diarrhea or loose stools until the 
past few years, a time many years following service 
discharge.  There is no competent evidence of colitis during 
service or for years thereafter.  There is no competent 
medical opinion of record that links any current colitis to 
the Veteran's active service, or to any service-connected 
disability.  The Veteran has provided his lay opinion, but he 
has not shown that he has any requisite training or knowledge 
to provide a competent opinion as to the etiology of a 
diagnosis of colitis.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  Accordingly, service connection is not warranted.

Hypertension

The service treatment records are without reference to 
complaints or findings indicative of the presence of 
hypertension.  This includes at the time of separation 
examination in July 1969 at which time the Veteran denied 
having any high or low blood pressure.  His blood pressure 
reading was recorded as 105/60.  The initial post service 
examination of the Veteran by VA in December 1969 revealed 
normal blood pressure.  Also, on examination by VA in 
December 1974, blood pressure was again normal.  

Additional post service evidence includes the report of a VA 
examination accorded the Veteran in December 2000.  It was 
reported the Veteran had had some problems "long term" with 
hematuria.  It was never gross hematuria but was always 
microscopic.  It was stated he had also had some high blood 
pressure related to that.  The hypertension was listed as 
having been about 10 years in duration.  It had been under 
adequate control with current medications without any 
evidence of any and organ damage.  It was also added that 
there was nothing to indicate any heart disease at the 
present time.  No competent information has been provided 
indicating how the hypertension, first noted many years 
following service discharge, might be related to an 
established event, injury, or disease in service.  As noted 
above, the Veteran has provided his opinion that he believes 
his hypertension is due to service.  However, he and various 
acquaintances do not have the requisite medical training or 
knowledge to provide a competent opinion as to the etiology 
of the hypertension first diagnosed many years following 
service discharge.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  Accordingly, service connection is not warranted.

Eye Disability, to Include Cataracts

A review of the evidence of record reveals that at the time 
of entrance examination in January 1967, notation was made 
that the Veteran had color blindness.  Governing law provides 
that congenital or developmental defects as such are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. §§ 3.203 (c) 4.9.  Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  The evidence in this 
case points to the conclusion that the Veteran's color 
blindness is congenital in nature, rather than acquired.  The 
fact that he was never testing or treated during service, or 
for years thereafter, for any kind of serious eye disease 
which could cause an acquired blindness, leads to the 
conclusion that his color blindness is congenital in nature.  
As such, his color blindness is a disease for which service 
connection cannot be granted.  

The medical treatment records do not show complaints or 
findings indicative of the presence of any other eye 
disability, other than color blindness.  The Veteran 
underwent cataract surgery by VA in August 2005.  It was 
indicated that the cataracts were most likely caused by 
steroid use for temporal arteritis.  However, the evidence 
does not show that temporal arteritis is causally related to 
the Veteran's active service.  There is no medical evidence 
of record relating any current eye disorder, to include 
cataracts, to the Veteran's active service, or to any 
service-connected disability.  While the Veteran has provided 
his own opinion as to the etiology of his current eye 
difficulties, again, as noted above, he does not have the 
requisite medical training or knowledge to provide such an 
opinion as to the etiology of any eye disorder.  Jandreau v. 
Nicholson, 492, F.3d 1372 (2007).  Accordingly, service 
connection is not warranted.  

Diabetes Mellitus

The service treatment records are without reference to 
complaints or findings indicative of the presence of diabetes 
mellitus.  The initial documentation of the presence of 
diabetes mellitus came many years following service 
discharge.  As late as examination by VA in December 2000, a 
diagnosis of diabetes was not made.  Specific mention was 
made at that time of a positive family history of heart 
disease and diabetes, but there was no indication of the 
presence of diabetes in the Veteran at that time.  Medical 
evidence of record in the years thereafter refers to the 
diabetes as likely being steroid induced.  However, the 
steroid usage the Veteran was undergoing was for temporal 
arteritis, a disability for which service connection is not 
in effect.  

Major Depressive Disorder

Service treatment records are without reference to complaints 
or findings indicative of the presence of a major depressive 
disorder.  Additionally, at the time of examinations by VA in 
1969 and 1974, no reference was made to psychiatric 
symptomatology.  

Additional evidence includes the report of a VA psychology 
screening note in August 1994.  The Veteran was referred to 
the hypertension clinic for routine screening by the 
psychology service.  He was given a brief clinical survey on 
how troubled he was by a wide range of life situations and/or 
internal experiences, and his behavior in coping with those 
difficulties.  Prior or current mental health treatment was 
not reported.  Test results did not indicate significant 
mental health problems at that time.  He was referred to the 
behavioral medicine clinic.  When seen there in January 1995, 
notation was made of obsessive-compulsive traits and 
psychological factors affecting his medical condition.  No 
reference whatsoever was made to the Veteran's active 
service.

Additional pertinent evidence includes the report of a VA 
psychiatric examination accorded the Veteran in July 2006.  
The Veteran stated that after he sustained back injuries, he 
was granted Social Security disability benefits.  He 
indicated that in the years following service, he preferred 
to work alone and found that when he was working as a 
mechanic, he experienced lots of work harassment.  The 
Veteran stated that his current depressive symptoms were 
thoroughly attributable to his kidney disease and treatment 
for the disorder.  The examiner noted that service connection 
was not in effect for a kidney disorder.  The examiner 
indicated that if the Veteran was found to be service 
connected for a kidney disease, then it appeared that most of 
his depressive symptoms would be appropriate for service 
connection.  The examiner stated that at the present time, 
though, service connection was only in effect for hemorrhoids 
and duodenal ulcer disease.  It was remarked the Veteran 
himself admitted these disorders were "not the primary cause 
of his life frustrations or the threat to his life at this 
time."  The examiner opined that based on information 
available to him, "it does not appear that he would be 
service connected unless the kidney disease is found to be 
service connected."  The diagnosis was major depressive 
disorder secondary to chronic medical illnesses, primarily 
kidney disease and related treatments.  

As noted above, the Board acknowledges that lay assertions by 
the Veteran and others may serve to support a claim for 
service connection by supporting the occurrence of lay 
observable events with the presence of disability or degree 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.303, Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336, Fed. Cir. 2006).  Here, the Board finds that the 
Veteran is not competent to express an opinion as to whether 
his currently diagnosed psychiatric disability is 
attributable to his active service or to some other 
disability, in this case a kidney disorder.  Whether an 
etiological relationship exists between active service and/or 
a service-connected disability on one hand and the onset of 
another disability many years subsequent there to, is a 
complex medical matter, unlike a diagnosis of a simple 
condition such as a broken leg noted in the Jandreau case.  
As such, lay opinion has diminished probative value in this 
context.  This is so particularly in light of the 
contemporaneous medical evidence of record which fails to 
show the presence of a psychiatric disorder for years 
following service discharge.  Accordingly, the claim with 
regard to this issue is denied.

Renal Disease

The service treatment records are without reference to 
complaints or findings indicative of the presence of renal 
disease.  The Veteran has claimed that his currently 
diagnosed renal disease is attributable to the DDT exposure 
he reportedly had in service.  However, as noted above, there 
is no documentation whatsoever of this in the service 
treatment records.  The post service treatment records show 
the Veteran was hospitalized by VA in November 2005 for the 
diagnosis of clear cell renal cell carcinoma.  This diagnosis 
came at a time more than 35 years following service 
discharge.  No competent information has been provided 
indicating how renal disease might otherwise be related to 
any established event, injury, or disease in service.  There 
is no contemporaneous reference to any indication of DDT 
exposure or the presence of renal disease in service or for 
years thereafter.  As for probative evidence that the Veteran 
was exposed to any chemicals such as DDT during service, 
there is no basis upon which to award service connection for 
renal disease secondary to reported DDT exposure.  The 
Veteran and acquaintances have provided opinions that they 
believe the Veteran's renal disease is due to service.  
However, they have not been shown to have the requisite 
medical training or knowledge to provide a competent opinion 
as to the etiology of the currently diagnosed renal disease.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Lay opinions 
have much less probative value than the medical evidence of 
record covering service and the years following service 
showing no indication of the presence of renal disease for 
years following service discharge.

Temporal Arteritis

The service treatment records are without reference to 
complaints or findings indicative of the presence of temporal 
arteritis.  The initial documentation of temporal arteritis 
was made by VA in the mid-2000's.  There are reports of 
medical treatment and evaluation in the years preceding this 
initial notation when no indication was made of the 
possibility of the presence of temporal arteritis.  As noted 
elsewhere in this decision, the lay statements from the 
Veteran and others have diminished probative value in the 
context of the contemporaneous medical records showing no 
mention of temporal arteritis for years following service 
discharge.  Service connection is therefore not warranted.





GERD

The service treatment records show no complains or findings 
indicative of the presence of GERD.  Post service, the 
Veteran was good on examination by VA in December 1969.  At 
that time there was shown to be a shallow active duodenal cap 
ulcer and service connection has been awarded for duodenal 
ulcer disease.  However, the presence of GERD was not shown.  
When evaluated for gastroesophageal disease by VA in December 
1974, findings were unremarkable and no reference was made to 
GERD-like symptoms.

At the time of examination by VA in December 2000 for 
evaluation of hypertension, notation was made that the 
Veteran was taking medications that included Ranitidine for 
GERD.  Notation was made that because of back pain, the 
Veteran was experiencing other symptoms and it was stated 
that this "also contributes to his gastroesophageal reflux." 
However, service connection is not in effect for a back 
disorder.  There is no medical opinion of record attributing 
any current GERD to the Veteran's active service or to any 
service-connected disability.  The Veteran and his 
acquaintances have provided an opinion that the Veteran has 
GERD that is related to his military service.  However, 
again, these individuals are not shown to have the requisite 
medical training and knowledge to provide a competent opinion 
as to the etiology of the Veteran's GERD.  Jandreau v. 
Nicholson, 492, F.3d 1372 (2007).  Accordingly, service 
connection is not warranted.  

Tinea Cruris

The service treatment records do not contain any reference to 
complaints or findings indicative of the presence of a skin 
disability, to include tinea cruris.  No mention of his skin 
disorder was made by VA on examinations in 1969 and 1974 or 
for years thereafter.  At the time of evaluation by VA in 
September 2000, an assessment was made of pruritus with skin 
rash.  It was noted this was likely an adverse drug reaction.  
It was stated it was possible as well that the Veteran's 
lower extremity swelling might be related to this as well, 
though it was more likely due to stasis from his inactivity.  
There is no medical opinion of record attributing any current 
tinea cruris or any other skin disorder to the Veteran's 
active service or to any service-connected disability.  The 
Board is aware of the lay statements the Veteran has 
submitted attesting to his having been treated with DDT in 
service and having sustained itching problems thereafter.  
However, the service medical records, including the report of 
separation examination from service, are without reference to 
any indication of complaints or findings showing tinea cruris 
or any other skin disorder.  There is no showing of a skin 
disorder for years following service discharge and the 
numerous medical items of record show that while the Veteran 
was seen for complaints for various concerns in the years 
following service, it was not for years following service 
discharge that he first complained of skin problems.  In this 
context, the lay opinions have very diminished probative 
value.  Accordingly, service connection for bilateral tinea 
cruris is not warranted.  


ORDER

Service connection for congestive heart failure is denied.

Service connection for a skin disorder due to exposure to DDT 
is denied.

Service connection for colitis, to include as secondary to 
duodenal ulcer disease, is denied.

Service connection for hypertension is denied.

Service connection for an eye disability, to include 
cataracts, is denied.

Service connection for diabetes mellitus, to include as 
secondary to medication for arteritis, is denied.

Service connection for a major depressive disorder is denied.

Service connection for a renal disease is denied.

Service connection for temporal arteritis is denied.

Service connection for GERD is denied.

Service connection for bilateral tinea cruris is denied.

REMAND

By law, assistance to a Veteran in processing a claim shall 
include providing a medical examination or obtaining medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (c) (4) (2009).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Service treatment records reveal the Veteran was seen in 
March 1967 because of strange behavior.  Notation was made of 
a head injury about two months earlier with alleged transient 
loss of consciousness.  Neurological examination was 
essentially unremarkable.  He was given an impression of an 
upper respiratory infection.  Initially, the Veteran was seen 
on one occasion in December 1968 for a complaint of a 2-day 
history of a cold and a headache.  He was given an impression 
of a viral upper respiratory infection.  

With regard to the claims for increased ratings for 
hemorrhoids and ulcer disease, the Veteran has not been 
accorded compensation examinations for several years.  With 
regard to the hemorrhoids, he has complained of bleeding on 
various occasions.  However, laboratory work has not been 
accomplished indicating his current hematocrit level.

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following actions:  

1.  Obtain and associate with the claims 
file VA medical records for the Veteran 
dated since June 2009.  

2.  The Veteran should be accorded a VA 
gastrointestinal examination to determine 
the nature and current extent of his 
ulcer disease.  All indicated studies 
should be performed.  After examination 
of the Veteran and a review of the 
record, the examiner should provide an 
opinion as to the degree of impairment 
attributable to the ulcer disease.  

3.  The Veteran should also be accorded a 
VA examination by an appropriate 
physician for the purpose of determining 
the current nature and extent of 
impairment attributable to his 
hemorrhoids.  All indicated studies, to 
include laboratory work, should be 
performed.  The examiner should express 
an opinion as to the extent of impairment 
attributable to the hemorrhoids.  

4.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in neurology for the purpose of 
determining the nature and etiology of 
any current headaches and/or tumor 
involving the head.  After examination of 
the Veteran and review of the record, the 
examiner should opine as to whether any 
current headaches, involving the head, or 
other head disability was caused or 
chronically worsened by the Veteran's 
active service, to include the occasions 
in service when he was seen for 
complaints of headaches.  

5.  Thereafter, the claims should be 
readjudicated.  If any benefit sought is 
not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran the 
opportunity for response.  The case 
should then be returned to the Board, if 
otherwise in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans; Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707 (a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. § 38 U.S.C.A. § 5109B, 7112).  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100 (b) (2009).  



 Department of Veterans Affairs


